WHITING, J.
The plaintiff is a farmer; the defendant a corporation engaged in the purchase of grain. Plaintiff brought this action alleging that he had sold defendant a certain number of bushels of wheat, at a stated price for such as graded No. I and at another- stated price for such as graded No. 2; and further alleging that defendant had failed Lo pay some $500 of the agreed purchase price. Defendant admitted the purchase of the wheat; admitted the -number of bushels of each grade of wheat and the price to be paid for each grade — except that it alleged that it was part of the agreement that, if such wheat was subject to dockage for smut, then there should be deducted from the agreed price of each grade the sum of $.25 per bushel; and alleged that said wheat proved to be smutty .md that it had made proper deductions for smut and had paid plaintiff in full for the wheat. Trial was had to the -court without a jury. The court found that plaintiff sold the number of bushels of wheat alleged; that, by the terms of the contract entered into, plaintiff was entitled to receive a -certain named- sum; that he had received the amount confessedly paid; and that there was still due him the sum of $208.20. The court' concluded that plaintiff was entitled *183to recover $208.20. From a judgment for $208.20 and from an order denying a new trial, this appeal was taken by defendant.
[1] Appellant assigns as error that “The court failed to find any of the material facts in the case.” While the court might properly have found on the question of smut and dockage therefor, it did in fact only fin'd the ultimate fact, upon which the judgment must rest — the total amount of the purchase price as per the terms of the contract. The assignment before us is insufficient upon which to ask a reversal, because the court did not make findings regarding smut and dockage. The finding made supports the conclusion and judgment.
[2] Appellant urges the insufficiency of the evidence to support the ultimate finding above referred to. There was evidence which, if believed by the court, would entitle 'plaintiff to recover the full amount sued for. Certainly appellant is in no position to complain if the court erred in its favor. It was incumbent upon appellant to satisfy this court that, under the evidence, plaintiff was not entitled to as large a judgment as that rendered. This it has failed to do.
The judgment and order appealed from are affirmed.